DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 24 Nov 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 8 line 19, filed 24 Nov 2021, with respect to the indefinite rejection of claim 11 have been fully considered and are persuasive.  The rejection of 27 Aug 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 25, filed 24 Nov 2021, with respect to the art rejection of claim(s) 1, 11 and 16 have been fully considered and are persuasive.  The rejection of 27 Aug 2021 has been withdrawn. 
It is noted that newly presented claim(s) 26 and 27 are comprised of previously presented claim 1 and objected claim material from 10 and 19, respectively.

Allowable Subject Matter
Claim(s) 1-20, 26 and 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        22 Feb 2022